DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Densel 7,677,607.
In regard to claim 8, Densel discloses (fig. 1B) a system having pressurized fluid flowing therethrough comprising:
a component having a first conduit 12, wherein the component discharges pressurized fluid through the first conduit, wherein the first conduit comprises a first conduit thread 28 having a first length, wherein the first conduit thread extends to a distal end of the first conduit 12;
a second conduit 14 comprising a second conduit thread  54 having a second 

a coupling nut 166 constructed and arranged to join the first conduit and the second conduit, the coupling nut comprising:
a first end 78;
a second end 88;
an opening extending between the first end and the second end, the opening having an interior surface;
a first coupling nut thread 82 extending along the interior surface at the first end 78 and constructed and arranged to receive the first conduit thread 28;
a second coupling nut thread 92 extending along the interior surface at the 
second end 88 and constructed and arranged to receive the second conduit thread 54; and
a non-threaded central portion 70 extending between the first coupling nut thread 82 and the second coupling nut thread 92, the non-threaded central portion 70 having a third 
length L, wherein the third length L of the non-threaded central portion is less than the sum 
of the first length of the first conduit thread 28 and the second length of the second conduit
 thread 54 (see fig. 1B);
wherein the third length L is greater than the first length 28;
wherein the third length L is greater than the second length 54.
In regard to claim 11, wherein the first length 28 is equal to the second length 54.
In regard to claim 12, wherein the first coupling nut thread is threaded in an opposite
direction of the second coupling nut thread (see col. 5, lines 59-63).

In regard to claim 14, wherein the first coupling nut thread comprises a left-hand thread; and the second coupling nutthread comprises a right-hand thread (call 54 the first thread and 28 the second thread).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 8 and 11-14 under Scott et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of fig. 1 of Densel as described in further detail above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679